Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 1-29
“an acquisition unit…”. 
“a learning unit…”
“a conversion unit…”
“an output unit…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
“an acquisition unit…”. 
“a learning unit…”
“a conversion unit…”
“an output unit…”
… while supported in the specification does not allow one of ordinary skill in the art to definitely interpret the claims, such units can pertain to various types. For purposes of prior art, it shall be construed as mathematical steps implemented by software in nature.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14-17, 19-22, 24-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips).
Re claims 11 and 30
11. (New) An information-processing device comprising: 
an acquisition unit configured to acquire input data corresponding to spoken words input to a user terminal, and response data output from one or more dialog processing devices that perform processing according to the input data; (user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)
a learning unit configured to learn an input rule for data input to the one or more dialog processing devices, on the basis of the input data and the response data; (learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)
a conversion unit configured to convert the input data into another input data so that the input data meets an input rule that has been learned by the learning unit for the one or more dialog processing devices to which the input data is input; and (confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)
an output unit configured to output the other input data generated by the conversion unit to the one or more dialog processing devices. (System makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)




Re claim 12, Phillips teaches
12. (New) The information-processing device according to claim 11, wherein the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into the other input data that meets the input rule. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)


Re claim 14, Phillips teaches
14. (New) The information-processing device according to claim 11, wherein the conversion unit is configured to convert the input data into the other input data in which words are separated in accordance with the input rule. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 15, Phillips teaches
15. (New) The information-processing device according to claim 11, wherein the conversion unit, upon detecting that the input data has an abstraction level that does not meet the input rule, is configured to convert the input data into the other input data having an abstraction level that meets the input rule. (confidence level… Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user 

Re claim 16, Phillips teaches
16. (New) The information-processing device according to claim 11, wherein: the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into text data that meets the input rule, and to convert text data that is output from the one or more dialog processing devices in response to the text data, into input data; and the output unit is further configured to output the input data generated by the conversion unit to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring 

Re claim 17, Phillips teaches
17. (New) The information-processing device according claim 12, wherein: the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into text data that meets the input rule, and to convert text data that is output from the one or more dialog processing devices in response to the text data, into input data; and the output unit is further configured to output the input data generated by the conversion unit to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)



19. (New) The information-processing device according to claim 14, wherein: the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into text data that meets the input rule, and to convert text data that is output from the one or more dialog processing devices in response to the text data, into input data; and the output unit is further configured to output the input data generated by the conversion unit to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 20, Phillips teaches
20. (New) The information-processing device according to claim 15, wherein: the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into text data that meets the input rule, and to convert text data that is output from the one or more dialog processing devices in 

Re claim 21, Phillips teaches
21. (New) The information-processing device according to claim 11, wherein: the learning unit is further configured to learn, on the basis of the input data and the response data, one of the one or more dialog processing devices to which the input data is input; and the output unit is configured to output the other input data generated by the conversion unit to one of the one or more dialog processing devices that is identified based on results of learning of the learning unit. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 22, Phillips teaches
22. (New) The information-processing device according to claim 12, wherein: the learning unit is further configured to learn, on the basis of the input data and the 


Re claim 24, Phillips teaches
24. (New) The information-processing device according to claim 14, wherein: the learning unit is further configured to learn, on the basis of the input data and the response data, one of the one or more dialog processing devices to which the input data is input; and the output unit is configured to output the other input data generated by the conversion unit to one of the one or more dialog processing devices that is identified based on results of learning of the learning unit. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)


Re claim 25, Phillips teaches
25. (New) The information-processing device according to claim 15, wherein: the learning unit is further configured to learn, on the basis of the input data and the response data, one of the one or more dialog processing devices to which the input data is input; and the output unit is configured to output the other input data generated by the conversion unit to one of the one or more dialog processing devices that is identified based on results of learning of the learning unit. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 26, Phillips teaches
26. (New) The information-processing device according to Claim 21, wherein the output unit is configured to select one of the one or more dialog processing devices that have been identified based on results of learning of the learning unit, based on a condition on a distance between the user terminal and a provider that provides a product to a user of the user terminal or on a delivery time, and to output the other input data generated by the conversion unit to the selected one of the one or more dialog processing devices. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 27, Phillips teaches
27. (New) The information-processing device according to claim 11, wherein: the learning unit is configured to perform learning on a basis of input by a user of the user terminal or a group to which the user belongs; and the output unit is configured to output information corresponding to a user of the user terminal or a group to which the user belongs, to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 28, Phillips teaches
28. (New) The information-processing device according to claim 12, wherein: the learning unit is configured to perform learning on a basis of input by a user of the user terminal or a group to which the user belongs; and the output unit is configured to output information corresponding to a user of the user terminal or a group to which the user belongs, to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)



2.	Claims 11, 12, 14-17, 19-22, 24-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips; Michael S. et al. US 20110060587 A1 (hereinafter Phillips) in view of Badaskar; Sameer (hereinafter Badaskar).

13. (New) The information-processing device according to claim 11, wherein the conversion unit is configured to convert data corresponding to a pronoun included in the input data into data corresponding to a noun indicated by the pronoun. (Badaskar pronoun disambiguation 0078)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Phillips to incorporate the above claim limitations as taught by Badaskar to allow for analogous disambiguation to resolve pronoun or anaphoric relationships in text e.g. such as “Send him an SMS message” where the user commonly or recently was speaking about a contact and him=Mike Smith for instance, thereby adding a time saving layer to Phillips using known pronoun resolution for disambiguation.

Re claim 18, Phillips teaches 
18. (New) The information-processing device according to claim 13, wherein: the conversion unit, upon detecting that the input data does not meet the input rule, is configured to convert the input data into text data that meets the input rule, and to convert text data that is output from the one or more dialog processing devices in response to the text data, into input data; and the output unit is further configured to output the input data generated by the conversion unit to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 23, Phillips teaches 
23. (New) The information-processing device according to claim 13, wherein: the learning unit is further configured to learn, on the basis of the input data and the response data, one of the one or more dialog processing devices to which the input data is input; and the output unit is configured to output the other input data generated by the conversion unit to one of the one or more dialog processing devices that is identified based on results of learning of the learning unit. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)

Re claim 29, Phillips teaches 
29. (New) The information-processing device according claim 13, wherein: the learning unit is configured to perform learning on a basis of input by a user of the user terminal or a group to which the user belongs; and the output unit is configured to output information corresponding to a user of the user terminal or a group to which the user belongs, to the user terminal. (Varying permutations for user and system correction such as that the system makes suggestion output alternative selection, user selects, system remembers the choice the user selected, replaces the intent for the future as well as how the system will respond, that way the next time a user inputs the same data it will know the intent and the system response will be suppressed i.e. replaced with null e.g. User says “play song by Joe Smoot”, did you mean Joe Smooth? “Yes”, now if user misspeaks again system will correct user and system conversational correction thus saving time…confidence scoring levels combined with disambiguation focused correction/conversion with learning and model based adaptation, user inputs data and system outputs response 0048 0059 0060 0062 0064 0080 0104 0105 fig. 7b, 7c)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanai, Tatsunori  et al. US 20030069893 A1
Disambiguation directories

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached at (571)272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2655                                                                                                                                                                                               (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov